Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 11, 2019

                                     No. 04-18-00786-CR

                                    The STATE of Texas,
                                         Appellant

                                               v.

                              Francisco Antonio RODRIGUEZ,
                                          Appellee

                        From the County Court, Kinney County, Texas
                                  Trial Court No. 10047CR
                        Honorable Spencer W. Brown, Judge Presiding


                                        ORDER
        By order dated January 24, 2019, this appeal was abated to the trial court to allow the
Honorable Spencer W. Brown to clarify whether his order dated October 15, 2018 applied to trial
court cause number 10047CR. On February 7, 2019, a supplemental clerk’s record was filed
containing Judge Brown’s order clarifying that his order dated October 15, 2018 applied to trial
court cause number 10047CR. The appeal is REINSTATED on the docket of this court. The
State’s brief must be filed no later than thirty days from the date of this order.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court